Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending; claims 21, 28 and 35 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Patent No. 11,199, 821 (App. No.: 14/077,006). According to the observation provided below, claims in the Patent No. 11,199, 821 claims all the limitations set forth in the instant claims 21-40 in terms of method claims.

Appl. No.: 17/549,093
Patent No.: 11,199,821 (App. No.: 14/077,006)
1-A non-transitory computer readable medium storing a program causing a
computer to execute a method for one or more physical processors comprising:
1. A control method, comprising:
receiving, using a first controller in a control system, an operational parameter of an actuator measured by one or more sensors, wherein the actuator operates to facilitate performing an industrial automation process;
receiving, using a first controller in a control system, an operational parameter of an actuator measured by one or more sensors, wherein the actuator operates to facilitate performing an industrial automation process;
performing, using the first controller, an optimization search to determine a search result that indicates a control action to be implemented by the actuator, wherein performing the optimization search comprises:
performing, using the first controller, an optimization search to determine a search result that indicates a control action to be implemented by the actuator, wherein performing the optimization search comprises:
performing the optimization search based at least in part on the operational parameter of the actuator to determine an intermediate search result; and
performing the optimization search based at least in part on the operational parameter of the actuator to determine an intermediate search result; and
in response to determining that the intermediate search result is a branching search result:
in response to determining that the intermediate search result is a branching search result:
pausing the optimization search in the first controller;
pausing the optimization search in the first controller;
instructing a second controller in the control system to perform a first branch
optimization search based at least in part on the intermediate search result and the operational parameter of the actuator to determine a first candidate search result that indicates a first candidate control action;
instructing a second controller in the control system to perform a first branch
optimization search based at least in part on the intermediate search result and the operational parameter of the actuator to determine a first candidate search result that indicates a first candidate control action;
instructing a third controller in the control system to perform a second branch optimization search based at least in part on the intermediate search result and the operational parameter of the actuator in parallel with the first branch optimization search performed by the second controller to determine a second candidate search result that indicates a second candidate control action; and
instructing a third controller in the control system to perform a second branch optimization search based at least in part on the intermediate search result and the operational parameter of the actuator in parallel with the first branch optimization search performed by the second controller to determine a second candidate search result that indicates a second candidate control action; and
resuming the optimization search in the first controller based at least in part on the first
candidate search result and the second candidate search result to determine the search result that indicates the control action to be implemented by the actuator; and
resuming the optimization search in the first controller based at least in part on the first candidate search result and the second candidate search result to determine the search result that indicates the control action to be implemented by the actuator; and
controlling, using the control system, performance of the industrial automation process at least in part by instructing the actuator to implement the control action indicated by the search result.
controlling, using the control system, performance of the industrial automation process at least in part by instructing the actuator to implement the control action indicated by the search result.
22, 29, 36
2
23, 28, 30, 37
3
24, 31, 38
4
25, 32, 39
5
26, 33, 35
6
27, 34, 40
7






Applicant is advised that should claim 28 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Allowable Subject Matter
Claims 21-29 and 31-40 would be allowable if applicant file a terminal disclaimer as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159